*471Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about April 27, 2012, which, after a hearing, denied appellant mother’s petition to modify a prior order of custody, unanimously affirmed, without costs.
There exists no basis upon which to disturb Family Court’s determination, reached after a full evidentiary hearing at which it had the opportunity to hear the testimony of the witnesses, including both parents, that it is in the subject children’s best interest for them to remain in their father’s custody (see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]; Matter of Nelissa O. v Danny C., 70 AD3d 572, 572-573 [1st Dept 2010]). A sound and substantial basis in the record supports this determination. The children are happy and well cared for by their father who has provided for their medical care and special needs (see Matter of James Joseph M. v Rosana R., 32 AD3d 725, 726 [1st Dept 2006], lv denied 8 NY3d 806 [2007]; and see Stanat v Stanat, 93 AD2d 114, 116 [1st Dept 1983], lv denied 59 NY2d 605 [1983]).
Appellant’s contention of alleged judicial bias has not been preserved for appellate review, and we decline to review it in the interest of justice. As an alternative holding, we find that the record fails to support appellant’s allegation of bias (see Matter of Malinda V., 221 AD2d 549, 549-550 [2d Dept 1995], lv denied 87 NY2d 811 [1996]). Concur — Mazzarelli, J.E, Saxe, DeGrasse, Manzanet-Daniels and Clark, JJ.